1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTONIO LASALE HANNAH                    Case No.: 19cv787-LAB (BLM)
12                                Plaintiff,
                                               ORDER ADOPTING REPORT
13    v.                                       AND RECOMMENDATION; AND
14    CORPORAL RAMIREZ
                                               ORDER DENYING MOTION TO
15                             Defendant.      DISMISS
16
17
18
19         Plaintiff, a prisoner in state custody, brings claims under 42 U.S.C. § 1983.
20   Defendant Corporal Ramirez moved to dismiss for failure to exhaust administrative
21   remedies, and the motion was referred to Magistrate Judge Barbara Major for
22   report and recommendation. On January 2, Judge Major issued her report and
23   recommendation (the “R&R”), recommending that the motion be denied.
24   Objections were due January 24, but none have been filed.
25         A district court has jurisdiction to review a Magistrate Judge's report and
26   recommendation on dispositive matters. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
27   72(b). “The district judge must determine de novo any part of the magistrate judge's
28   disposition that has been properly objected to.” Id. Section 636(b)(1) similarly

                                               1
                                                                             [Case Number]
1    requires that a district judge “make a de novo determination of those portions of
2    the report or specified proposed findings or recommendations to which objection
3    is made.” “A judge of the court may accept, reject, or modify, in whole or in part,
4    the findings or recommendations made by the magistrate judge.” Id.
5          This section does not require some lesser review by the district court when
6    no objections are filed. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The “statute
7    makes it clear that the district judge must review the magistrate judge's findings
8    and recommendations de novo if objection is made, but not otherwise.” United
9    States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis
10   in original).
11         The Court has reviewed the R&R, finds it to be correct, and ADOPTS it. The
12   motion is DENIED.
13
14         IT IS SO ORDERED.
15   Dated: January 27, 2020
16
17                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                            [Case Number]
